DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding claim 2, “a first propagation delay time estimation error which are associated with the first SCS” and “and a second propagation delay time estimation error which are associated with the second SCS” are recited instead of “a first propagation delay time estimation error which is associated with the first SCS” and “and a second propagation delay time estimation error which is associated with the second SCS”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13-14 
Claim 7 “the first reference time information granularity” and “the second reference time information granularity”.  There is insufficient antecedent basis for this limitation in the claim. The parent claim recites “a first reference time information granularity error” and “a second reference time information granularity error” but not solely reference time information granularities in and of themselves. 
Similarly, claim 13 and its dependent claim 14 do not have sufficient antecedent basis for the limitations in the claim because they recite “the first reference time information granularity” and “the second reference time information granularity” while only have antecedent basis for “a first reference time information granularity error” and “a second reference time information granularity error”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claim 1, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 20180206208 A1) in view of Xu (US 20170006570 A1) and Lindoff (US 20190261258 A1).
Regarding claim 1, Nguyen discloses:
“A base station (BS) for a mobile communication system, the BS being a primary BS for a user equipment (UE), the BS comprising: a transceiver; a network interface, being configured to connect to a secondary BS; and a processor, being electrically connected to the transceiver and the network interface, and being configured to execute the following operations…” ([para 0080]: “FIG. 8 is a diagram 800 illustrating an example of a hardware implementation for an apparatus 702' employing a processing system 814.” ; [para 0057]: “For example, in some configurations the base stations 430 and 432 may communicate (arrows 422 and 424) the UE capabilities of their respective associated UEs to the base station 412 of network 402.”)
“…determining a smaller time synchronization error between the first time synchronization error and the second time synchronization error, the smaller time synchronization error corresponding to a target BS, the target BS being one of the BS and the secondary BS;” ([para 0065]: “At 506, the network may determine, for the plurality of UEs, a set of synchronization-timing priorities based on the received UE capability information, the set of synchronization-timing priorities indicating a priority for timing synchronization types for use within each carrier of a set of carriers of the plurality of carriers.”)
“generating a synchronization indication message, the synchronization indication message indicating one of the BS and the secondary BS; and transmitting the synchronization indication message to the UE via the transceiver” ([para 0066]: “At 508, the base station may broadcast the determined set of synchronization-timing priorities to the plurality of UEs.”)
“to make the UE to receive a piece of reference time information of the target BS from one of the BS and the secondary BS.” ([para 0052]: “Then the UE may receive on the CCs in priority order in a best effort manner up to the limit of the UE's capability to track different CC timings. For example, if there are 3 CCs (e.g., C1, C2, and C3) with the following priority C1>C2>C3, and the reference synchronization timing of each CC is different, assuming that a UE is only capable of following 2 different timings, the UE may receive on C1 and C2 by tracking the corresponding synchronization timings of C1 and C2.”)
Nguyen does not explicitly disclose “calculating a first time synchronization error between the BS and the UE, the first time synchronization error being associated with a first subcarrier spacing (SCS) of the BS; calculating a second time synchronization error between the secondary BS and the UE, the second time synchronization error being associated with a second SCS of the secondary BS”. 
However, Xu discloses the missing feature “calculating a first time synchronization error between the BS and the UE… calculating a second time synchronization error between the secondary BS and the UE,” ([para 0136]: “In step 404, the serving cell determines a synchronization delay difference between the UE to the serving cell and the UE to the neighboring cell according to the information of time which is measured by the serving cell itself and at which the uplink channel/signal information of the UE for determining the synchronization delay is received, and the information of time which is measured by the neighboring cell and at which the uplink channel/signal information of the UE for determining the synchronization delay is received.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Nguyen and Xu, to modify the priority indication as disclosed by Nguyen, to be determined after calculating time synchronization error between the base station and another base station as disclosed by Xu. The motivation for making this calculation is that it can be used to generate a priority indication that results in better synchronization, thereby enhancing service quality. Therefore, it would have been obvious to combine Nguyen with Xu to obtain the invention as specified in the instant claim.
	Nguyen in view of Xu do not explicitly disclose “the first time synchronization error being associated with a first subcarrier spacing (SCS) of the BS… the second time synchronization error being associated with a second SCS of the secondary BS”.
	However, Lindoff discloses the missing feature “the first time synchronization error being associated with a first subcarrier spacing (SCS) of the BS… the second time synchronization error being associated with a second SCS of the secondary BS” (para 0041]: “For illustrative purposes, further assume that a 60 GHz carrier frequency is used with a 60 kHz subcarrier spacing and that a maximum synchronization error is scaled proportionally to the subcarrier spacing (i.e., 4 times 3.75 kHz=15 kHz). Instead of 5-6 grid points as is the case for 4G mobile communications systems, the initial frequency error would be up to .+-.3 MHz and would require up to 400 grid points in the worst case scenario (200 grid points in average) for one single location of the synchronization signal.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Nguyen, Xu, and Lindoff to modify the synchronization error as disclosed by Nguyen in view of Xu to be based on SCS as disclosed by Lindoff. The motivation for basing the synchronization error on SCS is that different levels of error are acceptable based on the SCS, and thus by taking this into account the optimum actions for the UE to take can be more accurately indicated, thereby enhancing service quality. Therefore, it would have been obvious to combine Nguyen with Xu and Lindoff to obtain the invention as specified in the instant claim.
Regarding claim 16, Nguyen in view of Xu, and Lindoff discloses all the features of the parent claim.
Nguyen further discloses “wherein the BS, in cooperation with the secondary BS, performs one of a carrier aggregation (CA) transmission and a dual connectivity (DC) transmission with the UE; wherein when the BS performs the CA transmission, the BS uses a first component carrier (CC), and the secondary BS uses a second CC” ([para 0026]: “The base stations 102/UEs 104 may use spectrum up to Y MHz (e.g., 5, 10, 15, 20, 100 MHz) bandwidth per carrier allocated in a carrier aggregation of up to a total of Yx MHz (x component carriers) used for transmission in each direction.”)

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 20180206208 A1) in view of Xu (US 20170006570 A1) and Lindoff (US 20190261258 A1).
Regarding claim 17, Nguyen in view of Xu, and Lindoff discloses all the features of the parent claim.
Nguyen in view of Xu, and Lindoff do not explicitly disclose “wherein one of the BS and the secondary BS is located on a satellite.”
Lane discloses the missing feature “wherein one of the BS and the secondary BS is located on a satellite.” ([para 0076]: “In the atmosphere/space 605, the following elements are also shown: a geo-stationary satellite 621 including satellite base station 1 623, a low orbit satellite 629 including satellite base station 3 631, a geo-synchronous satellite 625 including satellite base station 2 627, an airborne platform 633 including an airborne BS 635, and an airborne platform 637 including an airborne WT 639.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Nguyen, Xu, Lindoff, and Lane to modify the BS as disclosed by Nguyen to be located on a satellite as disclosed by Lane. The motivation for having a BS located on a satellite is that it allows a BS to exist in locations that a BS may otherwise be hard to place, thereby enhancing service coverage and reliability. Therefore, it would have been obvious to combine Nguyen with Xu, Lindoff, and Lane to obtain the invention as specified in the instant claim.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 20180206208 A1) in view of Xu (US 20170006570 A1) and Lindoff (US 20190261258 A1).
Regarding claim 18, Nguyen discloses:
“A base station (BS) for a mobile communication system, comprising: a transceiver; … and a processor, being electrically connected to the transceiver … and being configured to execute the following operations:” ([para 0080]: “FIG. 8 is a diagram 800 illustrating an example of a hardware implementation for an apparatus 702' employing a processing system 814.” ; [para 0057]: “For example, in some configurations the base stations 430 and 432 may communicate (arrows 422 and 424) the UE capabilities of their respective associated UEs to the base station 412 of network 402.”)
 “determining whether the first time synchronization error is smaller than the second time synchronization error to generate a synchronization indication message; and” ([para 0065]: “At 506, the network may determine, for the plurality of UEs, a set of synchronization-timing priorities based on the received UE capability information, the set of synchronization-timing priorities indicating a priority for timing synchronization types for use within each carrier of a set of carriers of the plurality of carriers.”)
“transmitting the synchronization indication message to the UE via the transceiver; wherein when the first time synchronization error is smaller than the second time synchronization error, the synchronization indication message indicates the BS to make the UE to receive a piece of reference time information of the BS from the BS according to the synchronization indication message, and when the first time synchronization error is larger than the second time synchronization error, the synchronization indication message indicates the satellite to make the UE to receive the external reference time information from the satellite according to the synchronization indication message.” ([para 0052]: “Then the UE may receive on the CCs in priority order in a best effort manner up to the limit of the UE's capability to track different CC timings. For example, if there are 3 CCs (e.g., C1, C2, and C3) with the following priority C1>C2>C3, and the reference synchronization timing of each CC is different, assuming that a UE is only capable of following 2 different timings, the UE may receive on C1 and C2 by tracking the corresponding synchronization timings of C1 and C2.” ([para 0065]: “At 506, the network may determine, for the plurality of UEs, a set of synchronization-timing priorities based on the received UE capability information, the set of synchronization-timing priorities indicating a priority for timing synchronization types for use within each carrier of a set of carriers of the plurality of carriers.”)
While Nguyen discloses GNSS in general, such as in paragraph 48, Nguyen does not disclose “the GNSS receiver”, “receiving a piece of external reference time information from a satellite via the GNSS receiver”, nor “calculating a first time synchronization error between a user equipment (UE) and the BS; calculating a second time synchronization error between the UE and the satellite”.
However, Oloffson discloses the missing feature “the GNSS receiver” and “receiving a piece of external reference time information from a satellite via the GNSS receiver” ([para 0086]: “In other words, the quality of synchronisation describes the ability of the radio base station to be used as a synchronisation reference. A radio base station having access to e.g. a GNSS receiver is very suitable as synchronisation reference, whereas a radio base station relying on stable system clocks that are synchronised only intermittently may be considered as having a low quality of synchronisation.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Nguyen and Oloffson, to modify the base station as disclosed by Nguyen, to be able to receive synchronization information from a satellite through GNSS as disclosed by Oloffson. The motivation for including GNSS synchronization capabilities in the base station is that it results in more accurate synchronization, thereby enhancing service quality. Therefore, it would have been obvious to combine Nguyen with Oloffson to obtain the invention as specified in the instant claim.
Nguyen in view of Oloffson do not explicitly disclose “calculating a first time synchronization error between a user equipment (UE) and the BS; calculating a second time synchronization error between the UE and the satellite”.
However, Xu discloses the missing feature “calculating a first time synchronization error between a user equipment (UE) and the BS; calculating a second time synchronization error between the UE and the satellite” ([para 0136]: “In step 404, the serving cell determines a synchronization delay difference between the UE to the serving cell and the UE to the neighboring cell according to the information of time which is measured by the serving cell itself and at which the uplink channel/signal information of the UE for determining the synchronization delay is received, and the information of time which is measured by the neighboring cell and at which the uplink channel/signal information of the UE for determining the synchronization delay is received.”) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Nguyen, Oloffson, and Xu, to modify the priority indication as disclosed by Nguyen in view of Oloffson, to be determined after calculating time synchronization error between the base station and another source such as a satellite as disclosed by Xu. The motivation for making this calculation is that it can be used to generate a priority indication that results in better synchronization, thereby enhancing service quality. Therefore, it would have been obvious to combine Nguyen and Oloffson with Xu to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claims 2-6, 8-12, 15, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, of the closest prior arts Nguyen in view of Xu, and Lindoff disclose all the features of the parent claim. However, Nguyen, Xu, nor Lindoff disclose “wherein the first time synchronization error comprises at least one of a first detection synchronization signal time error caused by the UE and a first propagation delay time estimation error which are associated with the first SCS, and the second time synchronization error comprises at least one of a second detection synchronization signal time error caused by the UE and a second propagation delay time estimation error which are associated with the second SCS” within the context of the time synchronization errors as in the parent claim. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 2 obvious, over any of the prior art of record, alone or in combination. Claims 3-14 depend on claim 2 and are allowable based on their dependence to claim 2.
Regarding claim 15, of the closest prior arts Nguyen in view of Xu, and Lindoff disclose all the features of the parent claim. However, Nguyen, Xu, nor Lindoff disclose “wherein the BS provides a normal uplink (NUL) frequency band and a supplementary uplink (SUL) frequency band, a center frequency of the NUL frequency band is larger than a center frequency of the SUL frequency band, a normal signal coverage of the NUL frequency band is smaller than a supplementary signal coverage of the SUL frequency band, a SCS of the NUL frequency band is larger than a SCS of the SUL frequency band, and the processor further executes the following operations: determining whether a current location of the UE is within the normal signal coverage and the supplementary signal coverage; and calculating the first time synchronization error between the UE and the BS based on the SCS of the NUL frequency band when the current location is within the normal signal coverage and the supplementary signal 
Regarding claim 19, of the closest prior arts Nguyen in view of Oloffson, and Xu disclose all the features of the parent claim. However, Nguyen, Oloffson, nor Xu disclose “wherein the first time synchronization error comprises at least one of a detection synchronization signal time error caused by the UE and a propagation delay time estimation error” within the context of the time synchronization error as in the parent claim. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 2 obvious, over any of the prior art of record, alone or in combination. Claims 20-21 depend on claim 19 and are allowable based on their dependence to claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SAAD KHAWAR/Primary Examiner, Art Unit 2412